--------------------------------------------------------------------------------

Exhibit 10.1
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of June 11, 2013,
made by and among Solar Wind Energy Tower, Inc. (the “Company”) and Ronald W.
Pickett holder of a convertible debenture issued on December 31, 2012 by the
Company (the “Pledgor” and, collectively, the “Pledgors”) in favor of Sichenzia
Ross Friedman Ference LLP (the “Agent”) and each of the holders of the Company’s
Original Issue Discount Secured Promissory Notes due, unless demanded earlier
pursuant to the terms therein, October 3, 2013  (collectively, the “Pledgees”).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, Pledgees have agreed, severally and not jointly, to lend to the
Company, and the Company has agreed to borrow from the Pledgees, up to an
aggregate of $75,000 pursuant to the terms and conditions set forth in the
Original Issue Discount Secured Promissory Notes of the Company (the “Notes”);
 
WHEREAS, pursuant to the provisions of the Notes, and as a condition to the
obligation of the Pledgees to lend thereunder, the Pledgors, as principals,
employees and shareholders of the Company, have agreed to make the pledge
contemplated by this Agreement in order to induce Pledgees to perform their
obligations under the Notes;
 
 WHEREAS, as a condition to the obligation of the Pledgees to lend pursuant to
the Notes, the Company agrees to undertake such action contemplated by this
Agreement in order to induce Pledgees to perform their obligations under the
Notes;
 
WHEREAS, Pledgors own the Notes of the Company (the “Notes”) as set forth
opposite the Pledgors’ respective names on Schedule A attached hereto;
 
WHEREAS, terms used but not otherwise defined in this Agreement that are defined
in Article 9 of the Uniform Commercial Code in effect in the State of New York
at that time (whether or not the UCC applies to the affected Pledged Collateral)
(the "UCC") shall have the meanings ascribed to them in the UCC; and
 
NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


 
SECTION 1. Pledge and Security Interest.  Each Pledgor hereby unconditionally
and irrevocably pledges, grants and hypothecates to the Pledgees, and grants to
the Pledgees a continuing first priority security interest in, a first lien upon
and a right of set-off against, all of its respective rights, titles and
interests of whatsoever kind and nature in (the “Security Interest”), and to
secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the obligations pursuant to the Notes, the following
(collectively, the “Pledged Collateral”):
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  the Notes owned by such Pledgor and set forth on Schedule A attached
hereto, and all interests, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Collateral; and
 
(b)  all proceeds of any and all of the foregoing Pledged Collateral, in
whatever form (including, without limitation, proceeds that constitute property
of the types described above).
 
SECTION 2. Security for Obligations.  This Agreement secures the payment and
performance of the following obligations (collectively, the “Obligations”): all
present and future indebtedness, obligations, covenants, duties and liabilities
of any kind or nature of the Company to the Pledgees now existing or hereafter
arising under or in connection with this Agreement or the Notes (collectively,
the “Transaction Documents”).
 
SECTION 3. Delivery of Pledged Collateral.  Within 3 business days of the date
hereof, all certificates representing or evidencing the Pledged Collateral, in
suitable form for transfer by delivery, or accompanied by instruments of
transfer or assignment duly executed in blank, are being deposited with and
delivered to the Agent, as collateral agent for the Pledgees.  The Agent shall
have the right, at any time after the occurrence of an Event of Default (as
hereinafter defined) (unless such Event of Default is waived in writing by the
Pledgees), with written notice to the Pledgor, to transfer to or to register in
the name of the Pledgees or their nominees any or all of the Pledged
Collateral.  In addition, the Agent shall have the right at any time after the
occurrence of an Event of Default (unless such Event of Default is waived in
writing by the Pledgees), to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
 
SECTION 4. Representations and Warranties.  Each Pledgor, severally and not
jointly with the other Pledgors, represents and warrants as follows:
 
(a)  Except as set forth on Schedule 4(a) hereto, such Pledgor is the legal,
record and beneficial owner of the Pledged Collateral owned by such Pledgor,
free and clear of any lien, security interest, restriction, option or other
charge or encumbrance (collectively, "Liens").
 
(b)  The pledge of the Pledged Collateral and the grant of the Security Interest
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Pledged Collateral, securing payment and performance of the
Obligations.
 
(c)  Except for the filing of financing statements pursuant to the UCC with the
proper filing and recording agencies in the jurisdictions indicated on Schedule
B attached hereto, no consent of any other person or entity and no
authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required (i) for the pledge by
the Pledgor of the Pledged Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Pledgor, (ii) for
the perfection or maintenance of the security interest created hereby, or (iii)
for the exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Agreement (except as may be required in connection with any disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally).
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.
 
(e)  Effective on the date of execution of this Agreement, such Pledgor hereby
authorizes the Agent to file one or more financing statements under the UCC with
respect to the Security Interest with the proper filing and recording agencies
in the jurisdictions indicated on Schedule B attached hereto, and in such other
jurisdictions as may be requested by the Pledgees.
 
(f)  Such Pledgor will not transfer, pledge, hypothecate, sell or otherwise
dispose of any of the Pledged Collateral without the prior written consent of
the Pledgees.
 
(g)  Such Pledgor shall promptly execute and deliver to the Pledgees such
further assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Pledgees may from time to time request and may in its sole discretion
deem necessary to perfect, protect or enforce its security interest in the
Pledged Collateral.
 
(h)  All information heretofore, herein or hereafter supplied to the Pledgees by
or on behalf of such Pledgor with respect to the Pledged Collateral is accurate
and complete in all material respects as of the date furnished.
 
SECTION 5. Further Assurances.  Each Pledgor, severally and not jointly with the
other Pledgors, agrees that at any time and from time to time, at the expense of
such Pledgor, the Pledgor shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Agent and/or the Pledgees may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Agent and/or Pledgees to exercise and enforce
their rights and remedies hereunder with respect to any Pledged Collateral.  The
Company agrees that at any time and from time to time, at the expense of the
Company, the Company shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Pledgees may reasonably request.
 


 
3

--------------------------------------------------------------------------------

 
 
 
SECTION 6. Voting Rights; Interests; Etc.
 
(a)  So long as no Event of Default shall have occurred (unless such Event of
Default is waived in writing by the Pledgees):
 
(i)  Each Pledgor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Pledged Collateral
or any part thereof for any purpose not inconsistent with the terms of this
Agreement; provided, however, that such Pledgor shall not exercise or refrain
from exercising any such right if, in the reasonable judgment of such Pledgees,
such action would have a material adverse effect on the Security Interest or the
rights and remedies of the Pledgees hereunder; provided, further, that such
Pledgor shall give the Pledgees at least ten (10) days' prior written notice of
the manner in which it intends to exercise, or the reasons for refraining from
exercising, any such right.
 
(ii)  Each Pledgor shall be entitled to receive and retain any and all cash
interests and interest paid in respect of such Pledgor’s Pledged Collateral.
 
(b)  Upon and after the occurrence of any Event of Default (unless such Event of
Default is waived in writing by the Pledgees):
 
(i)  All rights of each Pledgor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 6(a)(i) and to receive the interests and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 6(a)(ii) shall cease, and all such rights shall thereupon become
vested in the Agent who shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Pledged Collateral such interests and interest payments.
 
(ii)  All interests and interest payments which are received by the Pledgors
contrary to the provisions of paragraph (i) of this Section 6(b) shall be
received in trust for the benefit of the Pledgees, shall be segregated from
other funds of the applicable Pledgor and shall be forthwith paid over to the
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
SECTION 7. Transfers and Other Liens; Additional Shares.  During the term of
this Agreement, the Pledgor agrees that it shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral, or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted pursuant to this Agreement.
 
SECTION 8. Agent Appointed Attorney-in-Fact.
 
(a)           Effective only upon an Event of Default (unless such Event of
Default is waived in writing by the Pledgees), the Pledgors hereby appoints the
Agent as the Pledgors’ attorney-in-fact, with full authority in the place and
stead of, and in the name of, the Pledgors or otherwise, from time to time in
the Agent's discretion to take any action and to execute any instrument which
the Agent may deem necessary or desirable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to the Pledgors representing any dividend, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Each Pledgor, severally and not jointly, authorizes the Agent, and
do hereby make, constitute and appoint the Agent and its respective officers,
agents, successors or assigns with full power of substitution, as the Pledgors’
true and lawful attorney-in-fact, with power, in the name of the Pledgees or the
Pledgors, after the occurrence and during the continuance of an Event of
Default, (i) to endorse any checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Pledged Collateral that may come into possession of
the Pledgees; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Pledgors, assignments, verifications and
notices in connection with accounts, and other documents relating to the Pledged
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the Pledged
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Pledged Collateral; (v) generally to do, at the
option of the Pledgees, and at the expense of the Pledgors, severally and
jointly, at any time, or from time to time, all acts and things which the
Pledgees deem necessary to protect, preserve and realize upon the Pledged
Collateral and the Security Interest granted herein in order to effect the
intent of this Agreement all as fully and effectually as the Pledgors might or
could do; and (vi) in the event of the bankruptcy of such Pledgor, to appoint a
receiver or equivalent person to marshall such Pledgor’s assets, and such
Pledgor hereby ratifies all that said attorney-in-fact shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.
 
(c)           Each Pledgor hereby irrevocably appoints the Agent as such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, from time to time in the Agent’s
discretion, to file in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Pledgor where permitted by law.
 
SECTION 9. Pledgee May Perform.  If any Pledgor fails to perform any agreement
contained herein, the Agent and/or Pledgees may itself perform, or cause
performance of, such agreement, and the expenses of the Agent and/or Pledgees
incurred in connection therewith shall be payable by such Pledgor under Section
14 hereof.
 
SECTION 10. The Agent's Duties.  The duties and rights of the Agent are as set
forth on Annex A attached hereto and incorporated herein by reference. Any fees
of the Agent for its services hereunder shall be paid by the Company.  The
powers conferred on the Agent hereunder are solely to protect the interests of
the Pledgees in the Pledged Collateral and shall not impose any duty upon the
Agent to exercise any such powers.  Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received it
hereunder, neither the Agent nor Pledgees shall have any duty as to any Pledged
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not such party has or is to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged
Collateral.  The Agent and Pledgees shall be deemed to have exercised reasonable
care in the custody and preservation of any Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which such party accords its own property.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 11. Event of Default.  The occurrence of any of the following events
shall constitute an event of default under this Agreement (each, an “Event of
Default”):
 
(a)  The failure of any Pledgor to observe, perform or comply with any act,
duty, covenant, agreement or obligation under this Agreement, which is not cured
within ten business days following written notice by Agent to such Pledgor;
 
(b)  If any of the representation or warranty of any Pledgor set forth in this
Agreement shall be breached or shall be untrue or incorrect in any material
respect, and is not cured within ten business days following written notice by
Agent to such Pledgor;
 
(c)  The filing of any financing statement with regard to any of the Pledged
Collateral other than pursuant to this Agreement, or the attachment of any
additional Lien to any portion of the Pledged Collateral in favor of any Person
other than the Pledgees; or
 
(d)  If any event of default (and expiration of any cure period) shall occur
(unless such event of default is waived in writing by the Pledgees) under any of
the other Transaction Documents.
 
SECTION 12. Cross-Default; Cross-Collateralization.
 
  The Pledgors acknowledges and agrees that any default under the terms of this
Agreement shall constitute a default by the Company under the Notes, and that
any event of default (following expiration of any applicable cure period) under
the Notes shall constitute a default under this Agreement.
 
SECTION 13. Remedies upon Event of Default.  Upon and after the occurrence of
any Event of Default:
 
(a)  The Agent may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to the
Agent (including, without limitation, the vesting in the Agent pursuant to
Section 6(b)(i) of the sole right to exercise voting rights pertaining to the
Pledged Collateral, including, without limitation, voting rights with respect to
the sale of assets of the issuer of such Pledged Shares), all the rights and
remedies of a secured party on default under the UCC, and may also, without
notice except as specified below and subject to the applicable securities laws,
sell the Pledged Collateral or any part thereof at a public sale, at any
exchange, broker's board or at any of the Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable.  Each Pledgor agrees that, (i) to the extent
notice of sale shall be required by law, or (ii) in the event of a private sale,
at least ten (10) days’ notice to such Pledgor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and, in the event of a private sale,
regardless of whether required by law, the Agent shall be required to provide
Pledgor with such notice.  The Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Pledgor acknowledges and
agrees that the Pledged Collateral consisting of the Pledged Shares, and/or any
other shares of Notes of the Company, is of a type customarily sold on a
recognized market, and accordingly that no notice of the sale thereof need be
given.  In addition, Agent may transfer all of the Pledged Collateral to
Pledgees, who may hold all of such Pledged Collateral as payment in full of the
Obligations.
 
 
6

--------------------------------------------------------------------------------

 
(b)  Any cash held by the Agent or the Pledgees as Pledged Collateral and all
cash proceeds received by the Agent or the Pledgees in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Agent or the Pledgees, be held as
collateral for, and/or then or at any time thereafter be applied (after payment
of any amounts payable pursuant to Section 14) in whole or in part against, all
or any part of the Obligations.  Any surplus of such cash or cash proceeds held
by the Agent or the Pledgees and remaining after payment in full of all the
Obligations shall be paid over to the Pledgors, pro-rata, or to whomsoever may
be lawfully entitled to receive such surplus.
 
SECTION 14. Expenses.  The Pledgors and the Company, severally and jointly,
shall upon demand pay to the Agent and/or the Pledgees the amount of any and all
reasonable expenses, including reasonable attorneys’ fees and expenses and the
reasonable fees and expenses of any experts and agents, which the Agent and/or
Pledgees may incur in connection with (a) the administration of this Agreement,
(b) the the sale of, collection from, or other realization upon, any of the
Pledged Collateral, (c) the exercise or enforcement of any of the rights of the
Agent and/or Pledgees hereunder or (d) the failure by any Pledgor to perform or
observe any of the provisions hereof.
 
SECTION 15. Continuing Security Interest; Termination.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall remain
in full force and effect until the indefeasible payment in full of the
Obligations.  Upon the indefeasible payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgors.  Upon any such termination, the Agent
shall, at such Pledgors’ expense, return, pro-rata, to the Pledgors such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof and execute and deliver to such Pledgors such documents as such
Pledgors shall reasonably request to evidence such termination.
 
SECTION 16. Governing Law; Terms.  For the convenience of the Agent, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to principles of conflict of laws.  Each
Pledgor agrees to submit to the in personam jurisdiction of the state and
federal courts situated within the City of New York, State of New York with
regard to any controversy arising out of or relating to this Agreement.  Unless
otherwise defined herein, terms defined in Article 9 of the UCC are used herein
as therein defined.
 
 
7

--------------------------------------------------------------------------------

 
SECTION 17. Notice.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been received when delivered personally
(which shall include, without limitation, via express overnight courier) or if
mailed, three (3) business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, to the addresses of
the parties as set forth herein.
 
SECTION 18. Waivers.
 
(a)  Waivers.  Each Pledgor waives any right to require the Pledgees to (i)
proceed against any person,  (ii) proceed against any other collateral under any
other agreement, (iii) pursue any other remedy, or (iv) make presentment,
demand, dishonor, notice of dishonor, acceleration and/or notice of non-payment.
 
(b)  Waiver of Defense.  No course of dealing between the Pledgors and the
Pledgees, nor any failure to exercise nor any delay in exercising on the part of
the Agent or Pledgees, any right, power, or privilege under this Agreement or
under any of the other Transaction Documents shall operate as a waiver.  No
single or partial exercise of any right, power, or privilege under this
Agreement or under any of the other Transaction Documents shall preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege.
 
SECTION 19. Rights Are Cumulative.  All rights and remedies of the Agent and the
Pledgees with respect to the Pledged Collateral, whether established by this
Agreement, the other Transaction Documents or by law, shall be cumulative and
may be exercised concurrently or in any order.
 
SECTION 20. Indemnity.  Each Pledgor, jointly and severally, agrees to indemnify
and hold harmless the Agent, the Pledgees and their respective heirs, successors
and assigns against and from all liabilities, losses and costs (including,
without limitation, reasonable attorneys' fees) arising out of or relating to
the taking or the failure to take action in respect of any transaction effected
under this Agreement or in connection with the lien provided for herein,
including, without limitation, any and all excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Pledged
Collateral, except to the extent resulting from their gross negligence or
intentional misconduct.  The liabilities of the Pledgors under this Section 20
shall survive the termination of this Agreement.
 
SECTION 21. Severability.  The provisions of this Agreement are severable.  If
any provision of this Agreement is held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such provision or part thereof in any other jurisdiction, or any
other provision of this Agreement in any jurisdiction.
 
SECTION 22. Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 23. Amendments; Entire Agreement.  This Agreement is subject to
modification only by a writing signed by the parties.  To the extent any
provision of this Agreement conflicts with any provision of the Notes, the
provision giving Pledgees greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Pledgees under the Notes.  This Agreement and the
other Transaction Documents constitute the entire agreement of the parties with
respect to the subject matter of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 24. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and assigns; provided, however,
that no Pledgor may, without the prior written consent of the Pledgees, assign
or delegate any rights, powers, duties or obligations hereunder, and any such
purported assignment or delegation without such consent shall be null and void.
 
 


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 


 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 
 
 

 
PLEDGORS:
         
 
 
/s/ Ronald W. Pickett      
Ronald W. Pickett
             
 
THE COMPANY:
             
 
SOLAR WIND ENERGY TOWER, INC.
                     By:                  Name:                Title:          
             Agent:                
SICHENZIA ROSS FRIEDMAN FERENCE LLP
                     By:                  Name:                Title:  

 

 
 
10

--------------------------------------------------------------------------------

 
 



 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR PLEDGEES FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
[PLEDGEE SIGNATURE PAGES TO SWET PLEDGE AND SECURITY AGREEMENT]
 


 


 
Name of Pledgee: _________________________________
 
Signature of Authorized Signatory of Pledgee: ____________________________
 
Name of Authorized Signatory: ________________________________
 
Title of Authorized Signatory: _______________________________
 
E-mail Address of Authorized Signatory: _______________________
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
SCHEDULE A
 


Pledged Notes
 


 


 
Pledgor: Ronald Pickett – Convertible Debenture dated December 31, 2012
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 


ANNEX A

 
THE AGENT
 
                      1.  Appointment. The Pledgees (all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided in
the Pledge and Security Agreement to which this Annex A is attached (the
"Agreement")), by their acceptance of the benefits of the Agreement, hereby
designate Sichenzia Ross Friedman Ference LLP (“SRFF” or “Agent”) as the Agent
to act as specified herein and in the Agreement.  Each Pledgee shall be deemed
irrevocably to authorize the Agent to take such action on its behalf under the
provisions of the Agreement and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  The Agent may perform any of its duties
hereunder by or through its agents or employees.
 
                      2. Nature of Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement.  Neither the
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such under the Agreement or hereunder or in connection herewith or therewith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused solely by its or their gross negligence
or willful conduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
the Agreement a fiduciary relationship in respect of any Pledgor or any Pledgee;
and nothing in the Agreement, expressed or implied, is intended to or shall be
so construed as to impose upon the Agent any obligations in respect of the
Agreement or any other Transaction Document except as expressly set forth herein
and therein.

 
                      3. Lack of Reliance on the Agent.  Independently and
without reliance upon the Agent, each Pledgee, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Pledgee’s investment in the Pledgors, the
creation and continuance of the Obligations, the transactions contemplated by
the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Agent shall have no duty or responsibility, either initially or on
a continuing basis, to provide any Pledgee with any credit, market or other
information with respect thereto, whether coming into its possession before any
Obligations are incurred or at any time or times thereafter.  The Agent shall
not be responsible to the Pledgors or any Pledgee for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith, or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of the Pledgors or the
value of any of the Collateral, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of the Agreement or any other Transaction Document, or the financial
condition of the Pledgors, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Transaction Documents.
 
 
15

--------------------------------------------------------------------------------

 
 
                      4. Certain Rights of the Agent.  The Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Pledgees.  To the extent practical, the Agent shall request instructions from
the Pledgees with respect to any material act or action (including failure to
act) in connection with the Agreement or the Notes, and shall be entitled to act
or refrain from acting in accordance with the instructions of Pledgees holding a
majority in principal amount of Notes (based on then-outstanding principal
amounts of Notes at the time of any such determination); if such instructions
are not provided despite the Agent’s request therefor, the Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Pledgees in
respect of actions to be taken by the Agent; and the Agent shall not incur
liability to any person or entity by reason of so refraining.  Without limiting
the foregoing, (a) no Pledgee shall have any right of action whatsoever against
the Agent as a result of the Agent acting or refraining from acting hereunder in
accordance with the terms of the Agreement or the Notes, and the Pledgors shall
have no right to question or challenge the authority of, or the instructions
given to, the Agent pursuant to the foregoing and (b) the Agent shall not be
required to take any action which the Agent believes (i) could reasonably be
expected to expose it to personal liability or (ii) is contrary to this
Agreement, the Transaction Documents or applicable law.
 
                      5.  Reliance.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
the proper person or entity, and, with respect to all legal matters pertaining
to the Agreement and the Notes and its duties thereunder, upon advice of counsel
selected by it and upon all other matters pertaining to this Agreement and the
Notes and its duties thereunder, upon advice of other experts selected by it.
 
                      6.  Indemnification.  To the extent that the Agent is not
reimbursed and indemnified by the Pledgors, the Pledgees will jointly and
severally reimburse and indemnify the Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder or under the Agreement or the Notes, or in any way relating to or
arising out of the Agreement or the Notes except for those determined by a final
judgment (not subject to further appeal) of a court of competent jurisdiction to
have resulted solely from the Agent's own gross negligence or willful
misconduct.  Prior to taking any action hereunder as Agent, the Agent may
require each Pledgee to deposit with it sufficient sums as it determines in good
faith is necessary to protect the Agent for costs and expenses associated with
taking such action.
 
                      7.  Resignation by the Agent.
 
(a)  The Agent may resign from the performance of all its functions and duties
under the Agreement and the Notes at any time by giving 30 days' prior written
notice (as provided in the Agreement) to the Pledgors and the Pledgees.  Such
resignation shall take effect upon the appointment of a successor Agent pursuant
to clauses (b) and (c) below.
 
 
16

--------------------------------------------------------------------------------

 
(b)  Upon any such notice of resignation, the Pledgees, acting by a Majority in
Interest, shall appoint a successor Agent hereunder.
 
(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Pledgees appoint a successor Agent as provided
above.  If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Pledgors and the Pledgees in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Pledgors on demand.
 
                      8.  Rights with respect to Collateral.  Each Pledgee
agrees with all other Pledgees and the Agent (i) that it shall not, and shall
not attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the Agent
or any of the other Pledgees in respect of the Collateral or its rights
hereunder (other than any such action arising from the breach of this Agreement)
and (ii) that such Pledgee has no other rights with respect to the Collateral
other than as set forth in this Agreement and the Notes.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 